Application by petitioner, a suspended attorney, whose period of suspension has expired, for reinstatement to the Bar of the State of New York.
The matter is referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and report on (1) whether petitioner has complied with this court’s order of suspension, (2) whether petitioner has paid his debts, including the Federal court fine and Federal income tax arrears and, if not, his ability to do so and his plan to accomplish same.
The matter will be held in abeyance pending the committee’s report. Mollen, P. J., Titone, Lazer, Mangano and Rubin, JJ., concur.